WEBB, J.
In this matter, defendants appealed from a judgment declaring certain transfers of immovable property by plaintiff to defendant, her daughter, to have been null and void, from which judgment defendants obtained orders of appeal returnable here on May 15, 1929.
Appellants filed appeal bonds within ten days from the date of the judgment for the amounts fixed under the order, but the transcript was not filed until June 5, 1929, and appellee moves to dismiss the appeal, to which appellants answer that the failure to file the transcript was not due to their fault and that “ the transcript was filed with the consent of counsel for appellee. . \
Passing the effect which might result from any consent of the appellee to the filing of the transcript after the return date, the rules of this court provide that the transcript of appeal shall be sent to the clerk of this court by' the clerk of the district court in time to be filed here on or before the return day, under which it is the duty of the clerk of the district court to file the record in this court, and it is not alleged or any showing made that the failure to file the record here was due to the fault of appellants, and the motion to dismiss the appeal is refused. (Stockbridge vs. Martin, 162 La. 601, 110 So. 828.)